Citation Nr: 1425462	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-17 068	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Evaluation of post-traumatic costochondritis (Tietze's syndrome) deformity involving the right second anterior rib, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Zi-Heng Zhu, General Attorney 


INTRODUCTION

The Veteran served on active duty from February 2000 to July 2006.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In February 2012, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that denied the claim for an increased rating for post-traumatic costochondritis (Tietze's syndrome) deformity involving the right second anterior rib.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the February 2012 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the April 2012 Board decision is vacated.  
 



	                        ____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals




